Per Curiam.

From a careful examination 01 ¿he testimony taken in this case, as it appears in the appéal book before us, we are of the opinion that the findings of fact made by the learned referee, upon which the judgment,is based, are fully supported by competent and sufficient evidence. We see no reason.for disturbing these.findings.
The exceptions to the admission and exclusion of evidence are without merit, .
The decision proceeds upon correct rules of law applicable to the case.
The judgment appealed from is right and should be affirmed, with costs to the plaintiff. .
Present : Freedman and Gildersleeve, JJ.
Judgment affirmed, with costs.